Citation Nr: 1623949	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-25 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than February 29, 2012, for the award of service connection for coronary artery disease.

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), including as secondary to the coronary artery disease.  

3.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  

4.  Entitlement to a rating in excess of 60 percent for diabetic nephropathy.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2 (diabetes).

6.  Entitlement to service connection for hypertension as secondary to diabetes.  

7.  Entitlement to service connection for neuropathy of the lower extremities as secondary to diabetes. 
8.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to August 1970.

This matter came before the Board of Veterans' Appeals (Board) from decisions of November 2012 and October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Hearings before the undersigned Veterans Law Judge were held at the RO in September and November 2015.  The written transcript of the September 2015 videoconference hearing could not be produced due to technical difficulties.  Thus, another hearing was held in November 2015; the November 2015 hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TDIU, increased ratings for coronary artery disease and diabetes, and service connection for hypertension and neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for coronary artery disease was received on February 29, 2012; there was no pending claim prior to that date.

2.  The Veteran does not have COPD.

3.  The nephropathy does not result in persistent edema and albuminuria with BUN 40-80 mg%, creatinine 4-8 mg%, generalized poor health, regular dialysis, or limitation to sedentary activities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 29, 2012, for the award of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West. 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  The criteria for a rating in excess of 60 percent for diabetic nephropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

 As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In Pellegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In April 2012 and September 2013 letters, VA satisfied its duty to notify the Veteran for the claims of service connection for COPD and increased rating for nephropathy respectively.  The April 2012 letter also provided the notice required for the original claim of service connection for coronary artery disease.  Specifically, each letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Each letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records, VA treatment records, lay statements, and November 2015 hearing transcript are of record.  There is no evidence of outstanding evidence relevant to a claim decided herein.  VA provided the Veteran a VA examination to determine whether the Veteran has COPD in November 2014.  The examination report reflects that the examiner reviewed the Veteran's claims file, recorded the Veteran's history, conducted an appropriate examination, and rendered an opinion consistent with the evidence of record.  The Veteran has not alleged that the examination was inadequate.  Thus, the Board finds that the VA examination and opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA also provided the Veteran VA examinations to determine the severity of the nephropathy, most recently in November 2014.  The examination record reveals all findings necessary to rate the nephropathy, and the Veteran has not contended that the examination was inadequate or that the nephropathy has changed since the examination.  Thus, the Board finds that the VA examination and opinion is adequate.  Barr, 21 Vet. App. at 312.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative, an attorney.  The representative and the VLJ asked questions addressing each matter decided herein.  The hearing focused on the elements necessary to substantiate each claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  The Board will therefore review the merits of the Veteran's claim, de novo.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Effective Date

A.  Legal Criteria for Effective Dates

 Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).

Retroactive effective dates are allowed to a certain extent in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015).  Further, VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2015); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

A Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including ischemic heart disease.  See 38 C.F.R. § 3.816(b)(1), (2)(2015).  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3) (2015).  If those requirements are not met, however, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400 (2015).  See 38 C.F.R. § 3.816(c)(4) (2015).

B.  Factual Background and Analysis

 The Appellant seeks an earlier effective date for service connection for coronary artery disease.  The Veteran reports that he filed earlier claims for ischemic heart disease in 2007 and 2010.  

 By way of history, VA received a claim for service connection for coronary artery disease on February 29, 2012.  An October 2012 rating decision granted service connection for coronary artery disease, effective February 29, 2012.  

The Board has reviewed the evidence dated prior to February 29, 2012, but finds no evidence that could be interpreted as a pending claim.  Although the record dated prior to February 29, 2012, includes VA treatment records, statements from the Veteran, and claims for service connection for other disabilities and other VA benefits, these records do not reveal any statement, history, or finding that could be construed as a pending claim for service connection for coronary artery disease or ischemic heart disease.  In this regard, the Board notes that the medical records dated prior to February 29, 2012, reveal no finding or history of ischemic heart disease or coronary artery disease.  The Board has carefully reviewed the documents of record in an effort to locate the reported claims submitted in 2007 and 2010 but finds no such document and no reference to such a claim in the evidence then of record.  Although the Veteran is competent to report a history of filing claims prior to February 2012, the Board finds the current history is less probative than the evidence that no claim was received by VA prior to February 29, 2012.  

Thus, the Board finds the earliest possible effective date for the award of service connection is the currently assigned effective date of February 29, 2012, and the claim for an effective date prior to February 29,2012, for the award of service connection for coronary artery disease must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In making this determination, the Board has considered 38 C.F.R. § 3.816 (c) (1)-(3) but finds it is not applicable.  

III. Service Connection

A.  Legal Criteria

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

B.  Factual Background and Analysis 

The record includes March 2012 radiographic findings of "questionable" COPD and an April 2012 VA finding of obstructive lung disease.  The April 2012 diagnosis was based on partial pulmonary function tests (PFT) that were of questionable validity due to "poor effort," however, and subsequent "full" PFT showed no evidence of COPD.  

An October 2013 VA pulmonary evaluation record indicates that the Veteran had  "remarkably good" PFTs and reports that the suspected primary etiology of the Veteran's dyspnea was valvular disease and/or diastolic disease and not a pulmonary process.  A February 2014 VA treatment record indicates that pulmonology work-up did not reveal any obvious pulmonary pathology and that the progressive nature of the Veteran's shortness of breath followed the worsening aortic stenosis.  

A November 2014 VA pulmonary examination record reveals no diagnosed lung disorder.  The examiner explained that no clinical correlation for a diagnosis of COPD could be made because there was insufficient evidence of COPD.  

Service connection is not warranted for COPD.  The Board has carefully reviewed the evidence of record and finds the Veteran does not have COPD (or other chronic pulmonary disorder) at any point during the period of the claim.  In reaching this determination, the Board finds the April 2012 "full" PFTs, October 2013 VA pulmonary evaluation, and November 2014 VA examination more probative than the April 2012 diagnosis of obstructive lung disease and the radiographic evidence of questionable COPD, particularly because the April 2012 diagnosis was based on "partial" PFTs that were of uncertain validity.  

Although the Veteran is competent to report symptoms of shortness of breath, he is not competent to attribute those symptoms to COPD, and the medical evidence indicates that the reported shortness of breath is due to cardiac disability and not a pulmonary disorder.  Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim for service connection. 

IV. Increased Rating

A.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's diabetic nephropathy is rated 60 percent under 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2015) as renal dysfunction due to diabetes.  

Under Diagnostic Code 7541, a 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 
B.  Analysis 

After consideration of the evidence, notably the VA treatment records and October 2013 and November 2014 VA examination records, the Board finds a rating in excess of 60 percent is not warranted at any time during the period of the claim.  There is no evidence, to include history, of generalized poor health due to the kidney disease or creatinine at or above 4 mg percent.  In this regard, the Board notes that the most elevated reading for creatinine is 3.7 mg percent in March 2014 and that the "baseline" is generally 2 to 2.5 mg percent.  The evidence also does not show that the nephropathy results in limitation to sedentary activity or "markedly decreased" kidney function or other organ function.  There is evidence of recurrent proteinuria and one BUN level above 41, that dating in February 2014.  However, there is no evidence of persistent edema due to the nephropathy.  Although the medical records reveal recurrent edema that could be characterized as "persistent," the records indicate that the edema is associated with the valvular heart disease and pulmonary hypertension and not the nephropathy.  In this regard, the Board notes that multiple VA treatment records report a finding of "edema/mitral regurgitation, tricuspid regurgitation, pulmonary hypertension," which the Board interprets as linking the edema to the cardiac regurgitations and pulmonary hypertension.  This interpretation is consistent with the findings of the VA examiners that the Veteran did not have edema as a symptom of his nephropathy.  

In sum, the Board finds the criteria for a higher rating are not met.  In making this determination, the Board finds the Veteran's nephropathy most nearly approximates the currently assigned rating, particularly because the record shows that the predominant BUN levels are below 40 and the diminished kidney function and proteinuria are contemplated by the current rating.  


ORDER

Entitlement to an effective date earlier than February 29, 2012, for the award of service connection for coronary artery disease is denied.

Entitlement to service connection for COPD is denied.

Entitlement to a rating in excess of 60 percent for diabetic nephropathy is denied.  


REMAND

Further development is needed on the claim for increased rating for coronary artery disease.  Specifically, the Board finds an opinion is needed to determine whether the Veteran's cardiac hypertrophy is associated with the service-connected coronary artery disease.  The rating criteria for coronary artery disease (Diagnostic Code 7005) provide a higher rating for cardiac hypertrophy.  Although the record includes an opinion from the 2012 VA examiner that the Veteran's cardiac hypertrophy was not related to the coronary artery disease, the examiner's rationale was that coronary artery disease was not a "typical" cause of hypertrophy.  The Board finds this rationale is insufficient:  an atypical cause is not the same as an impossible or even improbable cause.  Thus, another opinion is needed. 

Further development is needed on the claim for increased rating for diabetes.  Specifically, additional medical evidence is needed to determine whether the Veteran's diabetes is associated with hypoglycemia or the risk thereof.  In this regard, the Board notes that a February 2015 Disability Benefits Questionnaire (DBQ) reports that the Veteran's diabetes is associated with hypoglycemia that requires regulation of activities and the equivalent of two monthly visits to a care practitioner.  The treatment records, including the telehealth records, do not reveal evidence of hypoglycemia, however.  The Board finds updated VA medical records and an addendum opinion is needed to determine whether the diabetes is associated with hypoglycemia.  

Finally, further development is needed on the issues of service connection for hypertension and neuropathy as secondary to diabetes.  Diagnostic Code 7913, which provides the rating criteria for diabetes, indicates that noncompensable complications of diabetes are considered part of the diabetic process under Diagnostic Code 7913.  The Board finds the current record is not adequate to determine whether the Veteran has hypertension and/or neuropathy as a "complication" of diabetes and if so, whether a compensable separate rating is warranted.  Probative opinions are needed to make these determinations.  

The claim of entitlement to a TDIU is inextricably intertwined with the issues remanded herein.  Thus, the issue is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA medical records for the Veteran dated from December 15, 2014, to the present.  All attempts to obtain the records must be documented in the claims file. 

2.  Thereafter, schedule the Veteran for a VA examination to determine whether he has neuropathy secondary to the service-connected diabetes.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  

The examiner should state whether it is at least as likely as not (i.e. a 50 percent probability or more) that the diabetes has caused or aggravated neuropathy of an extremity.  If the examiner finds neuropathy secondary to diabetes, the examiner should report the nerves affected by the neuropathy and the severity of the associated impairment.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.
A complete rationale for any opinion expressed must be provided, with consideration of the February 2015 DBQ and previous DBQs and VA examinations.  

3. All pertinent evidence of record must be made available to and reviewed by a physician or other medical professional with sufficient expertise to determine whether the Veteran's hypertension is related to the service-connected diabetes.  

Based upon the review of the Veteran's pertinent history, the medical professional should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension was caused or aggravated by the service-connected diabetes.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The rationale for the opinion(s) must be provided, with consideration of the February 2015 DBQ and previous DBQs and VA examinations.  

4.  All pertinent evidence of record must be made available to and reviewed by a physician or other medical professional with sufficient expertise to clarify whether the Veteran's diabetes is associated with hypoglycemia or risk thereof.  The rationale for the opinion(s) must be provided, with consideration of the telemedicine records and the February 2015 DBQ that reports that the Veteran has restriction of activities and treatment for management of hypoglycemia.

5.  After conducting any other development warranted, readjudicate the issues on appeal with consideration of the evidence associated with the record after the supplemental statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


